Per Curiam.
The trial court dismissed this zoning appeal pursuant to Practice Book § 143 because the plaintiff failed to file a memorandum in opposition to the defendants’ motion to dismiss for lack of aggrievement. This court granted certification to appeal the decision of the trial court.
The result in this case is controlled by Burton v. Planning Commission, 209 Conn. 609, 553 A.2d 161 (1989). Contrary to the plaintiff’s argument, his August 17,1987 *812filing of a memorandum of law addressing, inter alia, the issue of aggrievement cannot be deemed a response to the motion to dismiss filed on September 15,1987.
There is no error.